Citation Nr: 9912601	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for degenerative arthritis of the shoulders.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1969 to June 
1972 and from May 1975 to May 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for degenerative arthritis 
of the cervical spine.


FINDINGS OF FACT

1.  Service connection for bilateral shoulder disability was 
denied by the RO in November 1992.  The appellant did not 
appeal the decision as to that claim.

2.  The appellant has submitted medical evidence of a 
diagnosis of degenerative arthritis of the shoulders within 
one year from discharge from service, which must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision which denied service 
connection for bilateral shoulder disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for bilateral 
shoulder disability, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has a current bilateral 
shoulder disability for which he should be service connected.  
He states that when service connection was granted for the 
cervical spine, he assumed that such grant included service 
connection for his bilateral shoulder problems, which was why 
he did not appeal the November 1992 rating decision.  The 
appellant asserts that he was diagnosed with degenerative 
arthritis of the shoulders within one year of service and 
that service connection is warranted for his shoulders.

In the November 1992 rating decision, the RO denied service 
connection for bilateral shoulder disability.  The evidence 
at the time of the November 1992 rating decision were service 
medical records and a VA examination report.

The appellant underwent a VA examination in September 1992.  
He reported neck pain and that the bilateral shoulder pain 
would occur in conjunction with the neck pain.  He stated 
that quick turning of the neck would lead to stiffness and 
decreased movement.  The VA examiner stated that the 
appellant had tenderness at the right superior scapula on 
right lateral flexion of the neck.  There was no muscle 
atrophy in the upper extremities.  The VA examiner did not 
enter a diagnosis related to the appellant's shoulders.

In the October 1993 rating decision, the RO stated that 
service connection for bilateral shoulder disability was not 
warranted as there was no evidence of a current disability as 
evidenced by the lack of a diagnosis entered in the November 
1992 examination report.  The appellant did not appeal the 
denial of service connection for bilateral shoulder 
disability, and the decision became final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1992 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), slip op. at 4 citing Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  First, VA must determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The relevant evidence received since the 
November 1992 decision follows.

The appellant had x-rays taken of his shoulders in November 
1992.  The x-rays revealed degenerative changes of the 
acromioclavicular joints and glenohumeral joints bilaterally.  

As stated above, at the time of the November 1992 rating 
decision, there was an absence of competent evidence of a 
current bilateral shoulder disability.  In November 1992, x-
rays revealed that the appellant had degenerative joint 
disease of the acromioclavicular joints and glenohumeral 
joints bilaterally.  This evidence is dated within one year 
of separation from service.  

The November 1992 x-ray report is new and material and serves 
to reopen the claim for service connection for bilateral 
shoulder disability.  Service connection was previously 
denied because of the absence of current disability.  The new 
evidence establishes the existence of a presumptive 
disability within one year of separation from service.  The 
x-ray report was not previously on file and bears directly 
and substantially upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board has 
determined that the appellant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the claim for 
service connection for bilateral shoulder disability.  See 
Winters, slip op. at 4.


ORDER

The petition to reopen the claim for service connection for 
bilateral shoulder disability is granted, and the claim is 
reopened.


REMAND

The Board finds that there is both positive evidence of 
degenerative arthritis of the shoulders and negative evidence 
of such, which has caused the Board to question whether there 
is a valid diagnosis of degenerative arthritis of the 
shoulders.  Thus, the medical evidence of record as to the 
appellant's shoulders needs to be supplemented.

Additionally, the appellant is seeking an increased 
evaluation for degenerative arthritis of the cervical spine.  
He underwent a VA examination in January 1996.  The appellant 
reported that he was under treatment for carpal tunnel 
syndrome and was wearing a wrist splint for working.  
Examination of the upper extremities revealed a circumference 
of one-half inch greater on the right in the upper arm and 
forearm.  The VA examiner entered a diagnosis of degenerative 
joint disease of the service connection by history with no 
apparent neurological involvement "unless the right carpal 
tunnel symptoms are related to the neck."  He opined that 
the he believed that it was more likely occupational.  The 
Board finds that the medical evidence as to the appellant's 
claim for an increased evaluation for degenerative arthritis 
of the cervical spine needs to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
to undergo an examination, preferably 
including a MRI of both shoulders.  The 
examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history prior to 
making a final determination, 
specifically the November 1992 x-ray 
report and the April 1993 x-ray report.  
The VA examiner is to specifically rule 
in or rule out a diagnosis of 
degenerative arthritis of the shoulders 
and confirm or refute the November 1992 
finding of degenerative joint disease of 
the acromioclavicular joints and 
glenohumeral joints bilaterally.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

2.  The RO should schedule the appellant 
to undergo a VA examination, which 
includes an electromyograph, to determine 
if the service-connected degenerative 
arthritis of the cervical spine has 
caused neurologic deficit.  The examiner 
must be provided with the appellant's 
claims folder and must review the 
appellant's medical history prior to 
making a final determination.  The 
examiner should state specifically 
whether or not the service-connected 
degenerative arthritis of the cervical 
spine has caused current neurologic 
deficit.  If neurologic deficit is shown 
as a result of the service-connected 
degenerative arthritis of the cervical 
spine, the VA examiner is to make 
specific clinical findings as to the 
deficit.  The VA examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation and a 
reopened claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

